ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Leonie Industries, LLC                      )         ASBCA No. 61022
                                            )
Under Contract No. W97CRB-08-C-003 l et al. )

APPEARANCES FOR THE APPELLANT:                        Mary Beth Bosco, Esq.
                                                      Gordon Griffin, Esq.
                                                       Holland & Knight LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Srikanti Schaffner
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: November 15, 2018



                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61022, Appeal of Leonie Industries,
LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals